Order entered September 27, 2018




                                          In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                   No. 05-18-00253-CR
                                   No. 05-18-00254-CR

                            JOHNATHON RAMEY, Appellant

                                            V.

                            THE STATE OF TEXAS, Appellee

                     On Appeal from the 363rd Judicial District Court
                                  Dallas County, Texas
                    Trial Court Cause Nos. F17-35063-W, F17-35064-W

                                        ORDER
         Based on the Court’s opinion of this date, we GRANT the May 31, 2018 motions of

Ronald L. Goranson for leave to withdraw as appointed counsel on appeal. We DIRECT the

Clerk of the Court to remove Ronald L. Goranson as counsel of record for appellant. We

DIRECT the Clerk of the Court to send a copy of this order and all future correspondence to

Johnathon Ramey, TDCJ No. 02182808, Middleton Unit, 13055 FM 3522, Abilene, Texas,

79601.

                                                   /s/   MOLLY FRANCIS
                                                         JUSTICE